DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections

Claims 6 is objected to because of the following informalities:  Claim 6 recites a limitation directed to “a second flow table of a second network node”, for example in lines 3-4, without first reciting a limitation direct to a first flow table of a first network node. Examiner notes that Claim 3 does recite “a first flow table of a first network node”, but Claim 6 does not depend upon Claim 3 and therefore the limitations of Claim 3 cannot apply to Claim 6. Examiner encourages applicant to amend Claim 6 such that it depends on Claim 3 to resolve this issue, or to otherwise amend Claim 6 to change “a second flow table…” to “a first flow table.”  Appropriate correction is required.
Claim 14 is objected to because of the following informalities:  Claim 14 recites a limitation directed to “a second flow table of a second network node”, for example in lines 2-3, without first reciting a limitation direct to a first flow table of a first network node. Examiner notes that Claim 11 does recite “a first flow table of a first network node”, but Claim 14 does not depend upon Claim 11 and therefore the limitations of Claim 11 cannot apply to Claim 14. Examiner encourages applicant to amend Claim 14 such that it depends on Claim 11 to resolve this issue, or to otherwise amend Claim 14 to change “a second flow table…” to “a first flow table.”  Appropriate correction is required.

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2, 9-10, 16 and 21-26 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Wang (US 20160352629 A1), hereafter W1.
Regarding Claim 1, W1 disclose the below limitations:	creating a service function chain for a packet, the service function chain comprising a set of ordered service functions that are to process the packet (W1 Fig 9 block 940 generate a first SFC packet according to the classification rule);	configuring respective forwarding rules associated with the service function chain directly or indirectly to a plurality of network nodes in a software defined network (Fig 9 block 910 receive a classification message comprising a classification rule; see also Fig 4 SFC Rule Table(s) 435),	the respective forwarding rules indicating how the plurality of network nodes forward the packet to the set of ordered service functions in the service function chain (Par 6 the classification rule identifies a SFC that comprises an ordered set of service functions).

    PNG
    media_image1.png
    904
    706
    media_image1.png
    Greyscale

Regarding Claim 2, W1 disclose the below limitations:	transmitting the respective forwarding rules to the plurality of network nodes directly (W1 Par 49 SFF is configured with forwarding rules; see also Fig 1 wherein the system contains multiple SFFs 140); or	providing the respective forwarding rules to the plurality of network nodes via a software defined network controller in the software defined network (Fig 5 block 540 policy center sends SFC policies (e.g. forwarding rules) to the SDN controller).
Regarding Claim 9, W1 disclose the below limitations:	receiving a packet from an upstream node in the software defined network (W1 Fig 9 block 920 receiving a first of a plurality of application data packets);	obtaining, from a service function chain controller, a forwarding rule associated with a service function chain associated with the packet, the service function chain comprising a set of ordered service functions that are to process the packet (Fig 9 block 910 receive a classification message comprising a classification rule; see also Fig 4 SFC Rule Table(s) 435), and the forwarding rule indicating how the network node forwards the packet to a service function in the set of ordered service functions (Par 6 the classification rule identifies a SFC that comprises an ordered set of service functions); and	forwarding, based on the forwarding rule, the packet to a downstream node communicatively coupled with a service function in the set of ordered service functions (Fig 9 block 940 generate a first SFC packet according to the classification rule and block 950 send the first SFC packet to a next NE).
Regarding Claim 10, W1 disclose the below limitations:	directly receiving the forwarding rule from the service function chain controller (W1 Par 49 SFF is configured with forwarding rules; see also Fig 1 wherein the system contains multiple SFFs 140); or	receiving the forwarding rule forwarded from the service function chain controller via a software defined network controller in the software defined network (Fig 5 block 540 policy center sends SFC policies (e.g. forwarding rules) to the SDN controller).
Regarding Claim 16, W1 disclose the below limitations:	receiving, from a service function chain controller, respective forwarding rules associated with a service function chain created for a packet, the service function chain comprising (W1 Fig 9 block 910 receive a classification message comprising a classification rule; see also Fig 4 SFC Rule Table(s) 435) a set of ordered service functions that are to process the packet, the respective forwarding rules indicating how a plurality of network nodes in a software defined network forward the packet to the set of ordered service functions in the service function chain (Par 6 the classification rule identifies a SFC that comprises an ordered set of service functions); and	providing the respective forwarding rules to the plurality of network nodes (Fig 9 block 940 generate a first SFC packet according to the classification rule and block 950 send the first SFC packet to a next NE).
Regarding Claim 21, W1 disclose the below limitations:	at least one processor; and at least one memory (W1 Fig 4 processor 430 and memory 432) including computer program code,	the at least one memory and computer program code configured to, with the at least one processor, cause the device to perform the method of claim 1 (see Claim 1 above).
Regarding Claim 22, W1 disclose the below limitations:	at least one processor; and at least one memory (W1 Fig 4 processor 430 and memory 432) including computer program code,	the at least one memory and computer program code configured to, with the at least one processor, cause the device to perform the method of claim 9 (see Claim 9 above).
Regarding Claim 23, W1 disclose the below limitations:	at least one processor; and at least one memory (W1 Fig 4 processor 430 and memory 432) including computer program code,	the at least one memory and computer program code configured to, with the at least one processor, cause the device to perform the method of claim 16 (see Claim 16 above).
Regarding Claim 24, W1 disclose the below limitations:	A computer program embodied on a non-transitory computer-readable storage medium (W1 Fig 4 memory 432),	the computer program comprising instructions which, when executed by a processor, cause the processor to implement the method of claim 1 (see Claim 1 above).
Regarding Claim 25, W1 disclose the below limitations:	A computer program embodied on a non-transitory computer-readable storage medium (W1 Fig 4 memory 432),	the computer program comprising instructions which, when executed by a processor, cause the processor to implement the method of claim 9 (see Claim 9 above).
Regarding Claim 26, W1 disclose the below limitations:	A computer program embodied on a non-transitory computer-readable storage medium (W1 Fig 4 memory 432),	the computer program comprising instructions which, when executed by a processor, cause the processor to implement the method of claim 16 (see Claim 16 above).

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 7-8, 15 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over W1 in view of Aldrin (US 20150131484 A1), hereafter A1.
Regarding Claim 7, W1 disclose the limitations of Claim 1.
W1 does not disclose the below limitation:	transmitting, to a software defined network controller of the software defined network, a request for topology information about the software defined network;	receiving the topology information from the software defined network controller; and	generating the service function chain based on the topology information.
In the same field of endeavor of service function chaining, A1 does disclose the below limitation:	transmitting, to a software defined network controller of the software defined network, a request for topology information about the software defined network (A1 Fig 7 block 701 generate OAM packet and set request type as "discovery");	receiving the topology information from the software defined network controller (Fig 7 block 704 add metadata to OAM packet and block 705 return the packet to the source); and	generating the service function chain based on the topology information (Fig 7 block 705 construct a topology based on the identified path).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify the aforementioned method to include transmitting a discovery request and then creating a path through a series of service functions to accomplish service function chaining as taught by A1.  While A1 is not specifically directed to a software-defined network, the steps described could be implemented on an SDN without significant alteration. As an SDN is disclosed in W1, and both W1 and A1 are directed to methods of accomplish service function chaining, it would be obvious to combine the two references in this way. The suggestion/motivation to do would have been to perform topology discovery prior to service function chaining in order to aid in selecting an efficient route through the SFs. Therefore, it would have been obvious to combine W1 and A1 to obtain the invention, as specified in the instant claim.
Regarding Claim 8, W1 disclose the limitations of Claim 1.
W1 does not disclose the below limitation:	creating the service function chain for the packet in response to receiving, from a network node of the plurality of network nodes, an indication that the packet fails to be forwarded in absence of a matched service function chain.
In the same field of endeavor of service function chaining, A1 does disclose the below limitation:	creating the service function chain for the packet in response to receiving, from a network node of the plurality of network nodes, an indication that the packet fails to be forwarded in absence of a matched service function chain (A1 Par 33 the source of the topology map request will receive the response and modify the request packets TTL value to the next SF which returned a failure and send a new request).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify the aforementioned method to include an indication that a requested service function is not a part of the topology as taught by W1.  The suggestion/motivation to do would have been to prevent errors caused by unavailability of requested service functions and/or inability of the service function chaining to accomplish all requested service functions. Therefore, it would have been obvious to combine W1 and A1 to obtain the invention, as specified in the instant claim.
Regarding Claim 15, W1 disclose the limitations of Claim 9.
W1 further discloses the below limitation:	obtaining the forwarding rule from the service function chain controller (W1 Fig 9 block 910 receive a classification message comprising a classification rule).
W1 does not disclose the below limitation:	in response to a determination, upon reception of the packet, that the packet fails to be forwarded in absence of a matched service function chain, providing, to the service function chain controller, an indication that the packet fails to be forwarded by the network node;
In the same field of endeavor of service function chaining, A1 does disclose the below limitation:	in response to a determination, upon reception of the packet, that the packet fails to be forwarded in absence of a matched service function chain, providing, to the service function chain controller, an indication that the packet fails to be forwarded by the network node (A1 Par 33 the source of the topology map request will receive the response and modify the request packets TTL value to the next SF which returned a failure and send a new request);
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify the aforementioned method to include an indication that a requested service function is not a part of the topology as taught by W1.  The suggestion/motivation to do would have been to prevent errors caused by unavailability of requested service functions and/or inability of the service function chaining to accomplish all requested service functions. Therefore, it would have been obvious to combine W1 and A1 to obtain the invention, as specified in the instant claim.
Regarding Claim 17, W1 disclose the limitations of Claim 16.
W1 does not disclose the below limitation:	receiving, from the service function chain controller, a request for topology information about the software defined network; and	in response to the request, providing the topology information to the service function chain controller.
In the same field of endeavor of service function chaining, A1 does disclose the below limitation:	receiving, from the service function chain controller, a request for topology information about the software defined network (A1 Fig 7 block 701 generate OAM packet and set request type as "discovery"); and	in response to the request, providing the topology information to the service function chain controller (Fig 7 block 704 add metadata to OAM packet and block 705 return the packet to the source).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify the aforementioned method to include transmitting a discovery request and then creating a path through a series of service functions to accomplish service function chaining as taught by A1.  While A1 is not specifically directed to a software-defined network, the steps described could be implemented on an SDN without significant alteration. As an SDN is disclosed in W1, and both W1 and A1 are directed to methods of accomplish service function chaining, it would be obvious to combine the two references in this way. The suggestion/motivation to do would have been to perform topology discovery prior to service function chaining in order to aid in selecting an efficient route through the SFs. Therefore, it would have been obvious to combine W1 and A1 to obtain the invention, as specified in the instant claim.
Regarding Claim 18, W1 disclose the limitations of Claim 16.
W1 further discloses the below limitation:	providing the indication to the service function chain controller (W1 Fig 9 block 910 receive a classification message comprising a classification rule).
W1 does not disclose the below limitation:	receiving, from a network node of the plurality of network nodes, an indication that the packet fails to be forwarded by the network node;
In the same field of endeavor of service function chaining, A1 does disclose the below limitation:	receiving, from a network node of the plurality of network nodes, an indication that the packet fails to be forwarded by the network node (A1 Par 33 the source of the topology map request will receive the response and modify the request packets TTL value to the next SF which returned a failure and send a new request);
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify the aforementioned method to include an indication that a requested service function is not a part of the topology as taught by W1.  The suggestion/motivation to do would have been to prevent errors caused by unavailability of requested service functions and/or inability of the service function chaining to accomplish all requested service functions. Therefore, it would have been obvious to combine W1 and A1 to obtain the invention, as specified in the instant claim.

	
	
Claims 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over W1 in view of Hill (US 20180062984 A1), hereafter H1.
Regarding Claim 19, W1 disclose the limitations of Claim 16.
W1 does not disclose the below limitation:	mapping a path of the service function chain to a multi-protocol label switching path in the software defined network for transmission of the packet in the software defined network.
In the same field of endeavor of service function chaining, H1 does disclose the below limitation:	mapping a path of the service function chain to a multi-protocol label switching path in the software defined network for transmission of the packet in the software defined network (H1 Fig 2 wherein an MPLS packet is routed in accordance to SFC; Par 32 NP value shown in the body of field 420 indicate that the context header 426 will contain MPLS data in addition to containing SFC data).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify the aforementioned method to include mapping MPLS data  with the SFC data as taught by H1.  The suggestion/motivation to do would have been to support SFC in a network that relies on MPLS-based path labels. MPLS is commonly used in the art, and ensuring the instant methods work with MPLS increases its viability in real-world application. Therefore, it would have been obvious to combine W1 and H1 to obtain the invention, as specified in the instant claim.
Regarding Claim 20, W1 and H1 disclose the limitations of Claim 19.
W1 does not disclose the below limitation:	wherein if the packet is interested with a network service header, presence of the network service header of the packet is indicated in a label for the multi-protocol label switching path.
In the same field of endeavor of service function chaining, H1 does disclose the below limitation:	wherein if the packet is interested with a network service header, presence of the network service header of the packet is indicated in a label for the multi-protocol label switching path (H1 Par 32 NP value shown in the body of field 420 indicate that the context header 426 will contain MPLS data in addition to containing SFC data).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify the aforementioned method to include mapping MPLS data  with the SFC data as taught by H1.  The suggestion/motivation to do would have been to support SFC in a network that relies on MPLS-based path labels. MPLS is commonly used in the art, and ensuring the instant methods work with MPLS increases its viability in real-world application. Therefore, it would have been obvious to combine W1 and H1 to obtain the invention, as specified in the instant claim.

Allowable Subject Matter

Claims 3-6 and 11-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  a thorough and complete search has been conducted and no prior art has been found that solely, or in any reasonable combination, reads on the instant claims.	In particular, the language of Claim 3, namely “the first flow entry indicating at least match information, a first service function of the set of ordered service functions to which the packet is forwarded, and a first processing action to be performed”, overcomes previously cited prior art by including limitations not present in the prior art. Prior art does not, in any reasonable combination, disclose a flow entry into a flow table that includes each of the four limitations described above. As such, Claim 3 would be allowable if rewritten in independent form to include all limitations of the intervening claims. Claim 11 discloses substantially similar scope and would be allowable for the same reasons. Claims 4-5 depends on Claim 3, and Claims 12-13 depend on Claim 11, and thus would be in condition for allowance if the parent claims were rewritten as independent.
	In particular, the language of Claim 6, namely “the second flow entry indicating at least an identifier of the service function chain, a second service function of the set of ordered service functions to which the packet is forwarded, and a second processing action to be performed by the second network node on the packet”, overcomes previously cited prior art by including limitations not present in the prior art. Prior art does not, in any reasonable combination, disclose a flow entry into a flow table that includes each of the three limitations described above. As such, Claim 6 would be allowable if rewritten in independent form to include all limitations of the intervening claims, as well as amended to address the issues with the “second flow entry to a second flow table” as described above in Objections. Claim 14 discloses substantially similar scope and would be allowable for the same reasons.
	

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAWN D MILLER whose telephone number is (571)272-8599. The examiner can normally be reached M-TR 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles C Jiang can be reached on (571) 270-7191. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHAWN D MILLER/Examiner, Art Unit 2412                                                                                                                                                                                                        

/JAMAL JAVAID/Primary Examiner, Art Unit 2412